Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
The amendment filed 11/30/2021 has been entered. Claims 1 and 3-21 remain pending in the application, and claim 2 has been canceled. Applicant’s terminal disclaimer and amendments to the claims, drawings, and specification have overcome each and every objection, non-statutory double patenting rejection, and 35 U.S.C. 101 rejection previously set forth in the Non-Final Office Action mailed 7/01/2021. 
With regard to the 101 rejection, taking the ordered combination of steps, starting with “obtaining a model of the subsurface region” and ending with the step of “identifying potential hydrocarbon-bearing formations in the subsurface region based on the petrophysical inversion of the fluid saturation model”, the claim is a practical application in the field of geophysical prospecting (see Specification [0002]). Individually, the steps may be classified as abstract ideas. For example, the steps of flooding the subsurface region model to generate a flood model for each fluid type, running a trial petrophysical inversion to generate a trial petrophysical model for each fluid type, and running a petrophysical inversion of the fluid saturation model are directed to mathematical calculations, individually. The steps of identifying one or more fluid contact regions, partitioning the model at the one or more identified potential fluid contact regions, constructing the fluid saturation model from the 
Based on the language of “obtaining a model of the subsurface region”, (Amended Claims [claim 1 line 3]), the subsurface region referenced in the obtaining step is referring to a real, physical subsurface region, not an abstraction of a subsurface region (See Specification [0034] lines 1-11). Based on the language “potential hydrocarbon-bearing formations in the subsurface region”, (Amended Claims [claim 1 line 18]), the identifying step references actual, physical formations in the subsurface region. These actual, physical elements of “potential hydrocarbon-bearing formations” and “the subsurface region” impose a meaningful limit on how the individual mental processes and mathematical calculations are applied. Specifically, the method limits these abstract ideas to being applied to identifying potential hydrocarbon-bearing formations in a specific subsurface region based on petrophysical inversion of a fluid saturation model that is based on an obtained model of that specific subsurface region. In the field of geophysical prospecting, (see Specification [0002]), this is a practical application to a specific subsurface region that is more than a drafting effort design to monopolize the mathematical calculations and mental processes involved. 
 Regarding the 35 U.S.C. 103 rejections, Applicant argues the amended language is not taught by the art of reference (See Response filed 11/30/2021 [page 14 paragraph 3 line 1]-[page 15 paragraph 2 line 4]). Applicant’s amendments had not yet been considered in the prior rejection. Applicant’s arguments are therefore moot with respect to the prior rejection. Examiner considers the amended language in the body of the rejection below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-4, 6-11, 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2015/0362623 A1 (Miotti) in view of “Effective AVO crossplot modeling: A tutorial” (Ross) in further view of U.S. 8,447,524 (Chen).
With respect to claim 1, Miotti teaches A method for generating a fluid saturation model for a subsurface region comprising: obtaining a model of the subsurface region (prior model at block 1130, [0178] lines 1-2; see for example FIG. 10); flooding the subsurface region model with the fluid type to generate a flood model (forward modeling using the Gassmann and Archie equations at block 1134, [0178] line 3; Gassmann model includes fluid saturation parameters for water, gas, and oil, [0146] lines 1-3; which are part of the saturated bulk modulus, K_sat, [0139] line 9); running a trial petrophysical inversion with the flood model to generate a trial petrophysical model (inverse solver outputs estimated model, [0178] lines 7-8; it’s a “trial” inversion as long as output of solver is returned back to block 1132, [0178] lines 11-12); partitioning the model of the subsurface region at the one or more identified potential fluid contact regions (the petrophysical model from FIG. 10 is partitioned into cells, [0161] lines 1-5; and these cells are solved for individually, [0168] line 6; solver can use identified fluid contact regions from Ross as additional input 1110, [0178] lines 12-15); constructing the fluid saturation model from the partitioned subsurface region model (inverse solver outputs an estimated output model and confidence information at block 1160, [0178] lines 7-9; such an algorithm can also provide C_D,post that 
Miotti does not teach for each of a plurality of fluid types: or identifying one or more potential fluid contact regions in the trial petrophysical models based on identifying horizontal structures of discontinuity at approximately the same location in the trial petrophysical models generated for each of the plurality of fluid types.
However, Ross teaches for each of a plurality of fluid types (the two fluid types are full water saturation, S_w =1, and gas-charged, S_w=.4, [page 702 col 1 paragraph 5]-[page 702 col 2 paragraph 1]), and identifying one or more potential fluid contact regions in the trial petrophysical models for each of the plurality of fluid types (in FIGS. 4, 5, and 7, identify anomalies when comparing the wet sand model and the gas sand model against grey (low amplitude) background as seen in FIG. 7, [page 705 col 2 paragraph 1 lines 5-7]; [page 706 col 1 paragraph 2 lines 1-5])
Neither Miotti nor Ross teach based on identifying horizontal structures of discontinuity at approximately the same location in the trial petrophysical models generated for each of the plurality of fluid types.
However, Chen teaches identifying one or more potential fluid contact regions in the trial petrophysical models (geophysical volume is created at 211, [col 26 ln 21-22]) based on identifying horizontal structures of discontinuity (partition volume into individual surfaces at 212, [col 26 ln 32]; and surface depths are correlated with seismic attributes such as amplitude strength to create a direct 
It would have been obvious to one skilled in the art before the effective filing date to combine Miotti with Ross because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Miotti discloses a system and method that teaches all of the claimed features except for each of a plurality of fluid types: or identifying one or more potential fluid contact regions in the trial petrophysical model. Miotti teaches that oil, gas, or water saturation may be initially predicted, (Miotti, [0090] line 10), and teaches forward modeling using Gassmann equations, (Miotti, [0139]-[0149]), but does not give specifics as to how to forward model those properties to identify oil/gas. Ross teaches fluid replacement substitution using Biot-Gassmann-Gertsma equations, (Ross, [page 702 col 1 paragraph 4 lines 1-5]), and that AVO crossplotting is a diagnostic tool for identifying hydrocarbons, (Ross, [page 709 col 1 paragraph 2 lines 7-8]). After reading these teachings, a person having skill in the art would have a reasonable expectation of successfully constructing a fluid saturation model by modifying Miotti with the fluid substitution algorithm of Ross, (Ross, [page 702 col 1 paragraph 4 lines 1-5]. Therefore, it would have been obvious to combine Miotti with Ross to a person having ordinary skill in the art.
It would have been obvious to one skilled in the art before the effective filing date to combine Miotti and Ross with Chen because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Miotti in view of Ross discloses a system and method that teaches all of the claimed features except for identifying horizontal structures of discontinuity of multiple models in the depth domain rather than that time 

With respect to claim 3, Miotti in view of Ross in further view of Chen teaches all of the limitations of claim 1, as noted above. Miotti further teaches wherein the plurality of fluid types comprise water, oil, and gas (predict reservoir properties such as oil, gas, or water saturation, [0090] lines 8-10). 



With respect to claim 6, Miotti in view of Ross in further view of Chen teaches all of the limitations of claim 1, as noted above. Miotti does not teach wherein identifying the one or more potential fluid contact regions comprises searching the trial petrophysical models for locations wherein one or more petrophysical parameters remain locally constant between at least two of the trial petrophysical models over a short distance.
However, Ross teaches wherein identifying the one or more potential fluid contact regions comprises searching the trial petrophysical models for locations wherein one or more petrophysical parameters remain locally constant between at least two of the trial petrophysical models over a short distance (cluster anomalous intercept-gradient pairs as seen in FIG. 6, [page 705 col 2 paragraph 4 line 1]-[page 705 col 1 paragraph 1 line 1]).
It would have been obvious to one skilled in the art before the effective filing date to combine Miotti with Ross because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Miotti discloses a system and method that teaches all of the claimed features except for how contact regions are identified. Ross teaches one can easily take each AVO (in-situ and fluid-replacement) model, extract AVO attributes, and crossplot the results either separately or together, (Ross, [page 703 col 2 paragraph 3 line 1] – [page 704 col 1 paragraph 1 line 2]), and that AVO crossplotting is a diagnostic tool for identifying hydrocarbons, (Ross, [page 709 col 1 paragraph 2 lines 7-8]). After reading this teaching a person having skill in the art would have a reasonable expectation of successfully identifying 

With respect to claim 7, Miotti in view of Ross in further view of Chen teaches all of the limitations of claim 6, as noted above. Miotti further teaches wherein the one or more petrophysical parameters comprise at least one of porosity and volume of clay (predict reservoir properties such as oil, gas, or water saturation, [0090] lines 8-10).

With respect to claim 8, Miotti in view of Ross in further view of Chen teaches all of the limitations of claim 1, as noted above. Miotti further teaches wherein identifying the one or more potential fluid contact regions in the trial petrophysical models comprises inspecting the trial petrophysical models to identify horizontal structures of discontinuity (seismic interpretation may aim to identify subsurface boundaries including sedimentary bedding, [0054] lines 1-5).

With respect to claim 9, Miotti in view of Ross in further view of Chen teaches all of the limitations of claim 8, as noted above. Miotti does not teach wherein the inspecting comprises a visual inspection of images of the trial petrophysical models.
However, Ross teaches wherein the inspecting comprises a visual inspection of images of the trial petrophysical models (searching the volume for individual CDP responses can be a daunting task; crossplots help the visual inspection process, [page 704 col 1 paragraph 2 lines 4-5]; [page 704 col 1 paragraph 3 lines 7-9]).
It would have been obvious to one skilled in the art before the effective filing date to combine Miotti with Ross because a teaching, suggestion, or motivation in the prior art would have led one 

With respect to claim 10, Miotti in view of Ross in further view of Chen teaches all of the limitations of claim 1, as noted above. Miotti further teaches wherein the trial petrophysical inversion comprises at least one of: a two-stage petrophysical inversion, a one-stage petrophysical inversion, a petrophysically- constrained Full Wavefield Inversion, and a joint inversion (creation of velocity model may include implementation of join inversion (JI), [0018] lines 3-5).

With respect to claim 11, Miotti in view of Ross in further view of Chen teaches all of the limitations of claim 1, as noted above. Miotti further teaches identifying the one or more potential fluid contact regions in the trial petrophysical models comprises: computing a net sand volume (at block 710, compute seismic attributes in a model or volume composed of cells that represent physical locations in the region of interest, [0092] lines 1-4); for each of a plurality of cells in the net sand volume, computing a statistical petrophysical attribute (compute rock porosity, [0096] lines 18-19 and [0109 lines 1-2]; for each cell, [0113] line 1); computing a difference volume from the statistical petrophysical attributes of 
Miotti does not teach identifying the potential fluid contact regions within the difference volume.
However, Ross teaches identifying the potential fluid contact regions within the difference volume (identify anomalies when comparing the in situ model with the gas substitution model as seen in FIG. 5, [page 705 col 2 paragraph 1 lines 5-7]; cluster anomalous intercept-gradient pairs as seen in FIG. 6, [page 705 col 2 paragraph 4 line 1]-[page 705 col 1 paragraph 1 line 1]; color-coded points from the crossplot are mapped back to a trace display as the top and bottom of gas-sand meaning fluid contact regions as seen in FIG. 7, [page 706 paragraph 2 lines 1-5]).
It would have been obvious to one skilled in the art before the effective filing date to combine Miotti with Ross because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Miotti discloses a system and method that teaches all of the claimed features except for how contact regions are identified. Ross teaches one can easily take each AVO (in-situ and fluid-replacement) model using fluid replacement substitution using Biot-Gassmann-Gertsma equations, [page 702 col 1 paragraph 4 lines 1-5], extract AVO attributes, and crossplot the results either separately or together, (Ross, [page 703 col 2 paragraph 3 line 1] – [page 704 col 1 paragraph 1 line 2]), and that AVO crossplotting is a diagnostic tool for identifying hydrocarbons, (Ross, [page 709 col 1 paragraph 2 lines 7-8]). After reading this teaching a person having skill in the art would have a reasonable expectation of successfully identifying hydrocarbons by modifying Miotti with the fluid substitution algorithm of Ross, (Ross, [page 702 col 1 

With respect to claim 16, Miotti in view of Ross in further view of Chen teaches all of the limitations of claim 1, as noted above. Miotti further teaches identifying potential hydrocarbon-bearing formations in the subsurface region based at least in part on the constructed fluid saturation model (C_D,post that is the covariance matrix of computed synthetic data including bi-phase or three-phase fluid and/or multi-lithology scenarios including water saturation, [0169] line 1 – [0171] line 1; and this covariance matrix can be used to provide a measure of confidence in the final updated model as seen in equation 14, [0116] line 7; which is directly used to determine the presence of hydrocarbons in a region of interest, [0118] lines 1-3).

With respect to claim 17, Miotti in view of Ross in further view of Chen teaches all of the limitations of claim 1, as noted above. Miotti further teaches managing hydrocarbons based at least in part upon the constructed fluid saturation model (equations may be provided for petroleum expulsion and migration, which may be modeled and simulated with respect to time, and petroleum migration may include use of a saturation model where migration-saturation values control expulsion, [0055] lines 1-6).

With respect to claim 18, Miotti in view of Ross in further view of Chen teaches all of the limitations of claim 17, as noted above. Miotti further teaches wherein managing hydrocarbons comprises causing a well to be drilled to prospect for hydrocarbons (system may process data to allow for direct or indirect management of sensing or drilling with respect to a geologic environment, [0059] lines 2-5).

With respect to claim 19, Miotti in view of Ross in further view of Chen teaches all of the limitations of claim 1, as noted above. Miotti further teaches wherein flooding the subsurface region model and running a trial petrophysical inversion are each carried out using a geophysical data analysis system (As an example, blocks may be provided as one or more modules, for example, such as the one or more modules 270 of the system 250 of FIG. 2, [0186] lines 10-12).

With respect to claim 20, Miotti in view of Ross in further view of Chen teaches all of the limitations of claim 1, as noted above. Miotti further teaches wherein identifying one or more potential fluid contact regions in the trial petrophysical models, partitioning the subsurface region model, and constructing the fluid saturation model are each carried out using a geophysical data analysis system (As an example, blocks may be provided as one or more modules, for example, such as the one or more modules 270 of the system 250 of FIG. 2, [0186] lines 10-12).

With respect to claim 21, Miotti in view of Ross in further view of Chen teaches all of the limitations of claim 20, as noted above. Miotti further teaches wherein the geophysical data analysis system comprises: a processor: and a display device configured to display graphical representations of the model of the subsurface region and/or the fluid saturation model (The system 1200 includes one or more processors 1202, memory and/or storage components 1204, one or more input and/or output devices 1206, [0187] lines 3-5).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2015/0362623 A1 (Miotti) in view of “Effective AVO crossplot modeling: A tutorial” (Ross) in further view of U.S. 8,447,524 (Chen) in still further view of “Gas reservoir identification by seismic AVO attributes on fluid substitution” (Li).
With respect to claim 5, Miotti in view of Ross in further view of Chen teaches all of the limitations of claim 1, as noted above. Miotti does not teach wherein the flood model for a non-water fluid type uses a function that predicts water saturation as a function of volume of clay.
However, Li teaches wherein the flood model for a non-water fluid type uses a function that predicts water saturation as a function of volume of clay (equation 8 is a function that relates clay content to porosity, [page 144 col 2 paragraph 2 line 12], and equations 1, 2, and 3 are functions that predict bulk modulus and shear modulus of a saturated rock, [page 140 col 2 paragraph 2 lines 1-5]); these equations are used to predict water saturation of 5 different sand bodies/formations, [page 146 Table 1]).
It would have been obvious to one skilled in the art before the effective filing date to combine Miotti in view of Ross and Chen with Li because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Miotti in view of Ross and Chen discloses a system and method that teaches all of the claimed features except for varying clay content. Li teaches that fluid substitution is useful not only for gas-reservoir identification, but also for computing porosity, clay content, and formation thicknesses, (Li, [page 140 col 1 paragraph 1 lines 10-20]). After reading this teaching, and the specification citation to Ross, a person having skill in the art would have a reasonable expectation of successfully modeling porosity and fluid contact points in the system of Ross by modifying Ross with the varying porosity crossplots of Li, (Li, [page 140 col 1 paragraph 1 line 9]; see also FIG. 2 and FIG. 3 on [page 142]). Therefore, it would have been obvious to combine Miotti in view of Ross with Li to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2015/0362623 A1 (Miotti) in view of “Effective AVO crossplot modeling: A tutorial” (Ross) in further view of U.S. 8,447,524 (Chen) in still further view of U.S. Pub. 2012/0158378 (Enchery)
	With respect to claim 12, Miotti in view of Ross in still further view of Chen teaches all of the limitations of claim 11. Miotti, Ross, and Chen do not teach wherein, for each of the plurality of cells in the net sand volume, the statistical petrophysical attribute is computed for a small subvolume around the cell.
However, Enchery teaches  wherein, for each of the plurality of cells in the net sand volume, the statistical petrophysical attribute is computed for a small subvolume around the cell (saturation for fine cell, S(u) is computed using arithmetic mean of the porosity of coarse cell, PHI(v), [0017]-[0018]).
It would have been obvious to one skilled in the art before the effective filing date to combine Miotti in view of Ross with Enchery because this is applying a known technique of downscaling (Enchery) to a known device and method (Miotti in view of Ross) ready for improvement to yield predictable results. Miotti in view Ross is the base reference that teaches all limitations except for how specific cell attributes are calculated. Miotti in view of Ross is ready for improvement because porosities are heterogeneous within a rock formation and different size meshes could better characterize the heterogeneous nature of a model. Enchery teaches a known technique of downscaling using a coarse cell to calculate properties of a finer cell. One having ordinary skill in the art would have recognized that applying the known technique of downscaling in Enchery would yield the predictable result of making the models in Miotti in view of Ross more accurate. Therefore, it would have been obvious to combine Miotti in view of Ross with Enchery to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.


However, Enchery teaches wherein the statistical petrophysical attribute is an average of a corresponding petrophysical attribute in the small subvolume around the cell (saturation for fine cell, S(u) is computed using arithmetic mean of the porosity of coarse cell, PHI(v), [0017]-[0018]).
It would have been obvious to one skilled in the art before the effective filing date to combine Miotti in view of Ross with Enchery because this is applying a known technique of downscaling (Enchery) to a known device and method (Miotti in view of Ross) ready for improvement to yield predictable results. Miotti in view Ross is the base reference that teaches all limitations except for how specific cell attributes are calculated. Miotti in view of Ross is ready for improvement because porosities are heterogeneous within a rock formation and different size meshes could better characterize the heterogeneous nature of a model. Enchery teaches a known technique of downscaling using a coarse cell to calculate properties of a finer cell. One having ordinary skill in the art would have recognized that applying the known technique of downscaling in Enchery would yield the predictable result of making the models in Miotti in view of Ross more accurate. Therefore, it would have been obvious to combine Miotti in view of Ross with Enchery to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.


With respect to claim 14, Miotti in view of Ross in further view of Chen teaches all of the limitations of claim 12. Miotti, Ross, and Chen do not teach wherein, for an oil-flood model, for each of 
However, Enchery teaches wherein, for an oil-flood model, for each of the plurality of cells in the net sand volume, the small subvolume includes at least one value above the cell (saturation for fine cell, S(u) is computed using arithmetic mean of the porosity of coarse cell, PHI(v), [0017]-[0018]; which inherently includes values above, below, in front, behind, and on both sides of the finer cell).
It would have been obvious to one skilled in the art before the effective filing date to combine Miotti in view of Ross with Enchery because this is applying a known technique of downscaling (Enchery) to a known device and method (Miotti in view of Ross) ready for improvement to yield predictable results. Miotti in view Ross is the base reference that teaches all limitations except for how specific cell attributes are calculated. Miotti in view of Ross is ready for improvement because porosities are heterogeneous within a rock formation and different size meshes could better characterize the heterogeneous nature of a model. Enchery teaches a known technique of downscaling using a coarse cell to calculate properties of a finer cell. One having ordinary skill in the art would have recognized that applying the known technique of downscaling in Enchery would yield the predictable result of making the models in Miotti in view of Ross more accurate. Therefore, it would have been obvious to combine Miotti in view of Ross with Enchery to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2015/0362623 A1 (Miotti) in view of “Effective AVO crossplot modeling: A tutorial” (Ross) in further view of U.S. 8,447,524 (Chen) in still further view of U.S. Pub. 2011/0208431 A1 (Skelt)

However, Skelt teaches wherein identifying the one or more potential fluid contact regions comprises identifying minima in the difference volume (common statistical data analysis techniques include finding the “best fit line” that minimizes the measured data residuals, [0037] lines 5-9).
It would have been obvious to one skilled in the art before the effective filing date to combine Miotti in view of Ross with Skelt because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Miotti in view of Ross discloses a system that teaches all of the claimed features except for wherein identifying the one or more potential fluid contact regions comprises identifying minima in the difference volume. Miotti teaches that an initial model may be calibrated by making scatter plots that explain relations between multiple seismic and/or electrical properties, (Miotti, [0098] lines 4-10). In the following paragraphs, Miotti teaches that these properties can be calculated using porosity, which can give the difference between the dry volume and the saturated volume, (Miotti, [0099]-[0106]). Skelt teaches that “compaction trends” can be derived from initially computed lithology, porosity, and hydrocarbon saturation of a rock formation using best fit lines that minimize measured data residuals, (Skelt, [0037] lines 5-9). These trends may be used to create a data rehabilitation model 155, (Skelt, [0037] lines 26-29); and the data rehabilitation model 155 fills in log data that can be used for future computations such as fluid substitution 205, (Skelt, [0038] lines 1-2; see also FIG. 1). A person having skill in the art would have a reasonable expectation of better calibrating the initial models of Miotti by modifying Miotti in view of Ross with the best fit line calculations of Skelt, (Skelt, [0037]). Therefore, it would have been obvious to combine Miotti in view of Ross with Skelt to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Bayesian Characterization of Subsurface Lithofacies and Saturation Fluid” (Teixeira) - fluid inferred as oil or water using fluid substitution theory for each cell [Abstract, [col 1 paragraph 4 lines 1-7]; see also specific method describing calculating prior PDFs using fluid substitution for both oil and water cases, and using the prior PDFs to obtain the posterior probability, which may be used to classify each cell in FIG. 9 with oil in yellow and water in red [page 4 col 2 paragraph 3 line 1]-[page 5 col 1 paragraph 2 line 4]).
CN105487122 (Bai) – choosing proper fluid identification factor by performing fluid substitution/replacement to obtain a water saturated state and a gas saturated state and measuring the sensitivity in each state, [0010] lines 1-8; the sensitivity is measured by determining the ratio of max to min values in each state, [0014] lines 1-3; the indicators with the best sensitivity can be used to make “lateral predictions” of reservoir fluids, [0102]; note that FIG. 5 shows typical seismic data, and FIG. 7 shows the data converted into a depth domain.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/D.M./               Examiner, Art Unit 2148

/REHANA PERVEEN/              Supervisory Patent Examiner, Art Unit 2148